Citation Nr: 1611651	
Decision Date: 03/23/16    Archive Date: 03/29/16

DOCKET NO.  09-06 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to a disability rating in excess of 50 percent for depressive disorder for the period on appeal prior to March 1, 2011, and in excess of 30 percent on and after March 1, 2011.


ATTORNEY FOR THE BOARD

C. Smith, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from December 1969 to September 1972.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  During the pendency of the appeal, in a December 2010 rating decision, the RO reduced the disability rating for the Veteran's service connected depressive disorder from 50 to 30 percent effective March 1, 2011.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Remand is required to provide the Veteran a travel board hearing.  The Board may decide an appeal only after affording the Veteran an opportunity for a hearing. 38 U.S.C.A. § 7107(b) (West 2014); 38 C.F.R. § 20.700(a) (2015).  

By way of background, the Veteran filed a claim for an increased rating for his service-connected depressive disorder in September 2006.  In a September 2007 rating decision, the RO reduced the disability rating for the depressive disorder from 50 percent to 0 percent based on a finding that the Veteran did not have a current diagnosis of depressive disorder.  In October 2007, the Veteran requested reconsideration of the September 2007 rating decision, and submitted a letter from his treating psychiatrist showing ongoing treatment for major depressive disorder.  Based upon that evidence, in the January 2008 rating decision, the RO reinstated the 50 percent disability rating for the Veteran's depressive disorder, effective the date of the reduction, effectively nullifying the prior reduction.  The Veteran filed a timely NOD to the January 2008 rating decision.  In his February 2009 substantive appeal and accompanying correspondence, the Veteran requested a hearing at a local VA office before a Member of the Board.

The Veteran was previously represented in this matter by Disabled American Veterans (DAV).  In a February 2012 written statement, the Veteran stated that he no longer desired to be represented by DAV.  June 2015, DAV submitted a letter indicating that the Veteran had elected a Decision Review Officer hearing in lieu of a hearing before a Member of the Board.  In July 2015, the Veteran again submitted a written letter stating that he did not wish to be represented by DAV.  As DAV was not the Veteran's representative in June 2015, DAV did not have the authority to request a DRO hearing in lieu of a Board hearing on the Veteran's behalf.  Based on the foregoing, the Veteran should be provided an opportunity to appear for a Board hearing.  No hearing before the Board has been scheduled or provided.  As such, this appeal must be remanded.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing with a Veterans Law Judge of the Board at the local RO in accordance with his request.  The Veteran should be notified in writing of the date, time, and location of the hearing.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






